

Exhibit 10.5
WAIVER AND FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT
THIS WAIVER AND FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this
“Agreement”), entered into as of November 14, 2017, is made and entered into by
and among SCM SPECIALTY FINANCE OPPORTUNITIES FUND, L.P., a Delaware limited
partnership (“Lender”) and HOOPER HOLMES, INC., a New York corporation (“Hooper
Holmes”), HOOPER DISTRIBUTION SERVICES, LLC, a New Jersey limited liability
company (“Hooper Distribution”), HOOPER WELLNESS, LLC, a Kansas limited
liability company (“Hooper Wellness”), ACCOUNTABLE HEALTH SOLUTIONS, LLC, a
Kansas limited liability company (“Accountable Health”), HOOPER INFORMATION
SERVICES, INC., a New Jersey corporation (“Hooper Information”), HOOPER KIT
SERVICES, LLC, a Kansas limited liability company (“Hooper Kit”), and PROVANT
HEALTH SOLUTIONS, LLC, a Rhode Island limited liability company (“Provant
Health”, together with Hooper Holmes, Hooper Distribution, Hooper Wellness,
Accountable Health, Hooper Information and Hooper Kit, individually as a
“Borrower,” and collectively as “Borrowers”).
WHEREAS, Borrowers and Lender are parties to that certain Credit and Security
Agreement dated as of April 29, 2016 (as the same may from time to time be
amended, restated, supplemented or otherwise modified, collectively, the “Credit
Agreement”), pursuant to which, subject to the terms and conditions set forth
therein, Lender has made certain credit facilities available to Borrowers. The
Credit Agreement and all instruments, documents and agreements executed in
connection therewith, or related thereto are referred to herein collectively as
the “Existing Loan Documents.”
WHEREAS, Borrowers have requested and Lender has agreed to, among other things,
(i) waive the Subject Event of Default (defined herein), and (ii) amend the
terms and conditions of the Existing Loan Documents, in each case pursuant to
the terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and conditions herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:
1.Defined Terms. Initially capitalized terms used herein and not defined herein
that are defined in the Credit Agreement shall have the meanings assigned to
them in the Credit Agreement (as amended hereby).
2.    Amendment to Credit Agreement. The Credit Agreement is hereby amended as
follows:
(a)    Section 2.1(a)(ii) of the Credit Agreement is hereby amended by amending
and restating the first sentence therein to read as follows:
After the Closing Date and on or prior to the date that is two (2) years
following the Closing Date, so long as no Default or Event of Default exists





--------------------------------------------------------------------------------




or would result therefrom and subject to the terms of this Agreement, the
Revolving Loan Commitment Amount may be, in the Lender’s sole discretion,
increased in increments of $500,000 upon the written request of Borrower to
Lender to activate an Additional Tranche (which such request shall state the
Additional Tranche amount and shall be made at least thirty (30) days prior to
the proposed effective date of such Additional Tranche); provided, however, that
Lender shall have no obligation to consent to any requested activation of an
Additional Tranche; provided further, however, that Borrower has requested that
Lender activate a portion of the Additional Tranche in the amount of $2,500,000
pursuant to this Section 2.1(a)(ii) effective as of November 14, 2017 and Lender
hereby waives the requirement, solely related thereto, that Borrower provide at
least thirty (30) days prior written notice to the proposed effective date in
connection therewith and Lender hereby approves the activation of such portion
of the Additional Tranche in the amount of $2,500,000 effective as of November
14, 2017.
2.    Representations and Warranties. Borrowers represent and warrant to Lender
that, before and after giving effect to this Agreement:
(b)    All warranties and representations made to Lender under the Credit
Agreement and the Loan Documents are accurate in all material respects on and as
of the date hereof as if made on and as of the date hereof, before and after
giving effect to this Agreement.
(c)    The execution, delivery and performance by each Credit Party of this
Agreement and any assignment, instrument, document, or agreement executed and
delivered in connection herewith and the consummation of the transactions
contemplated hereby and thereby (i) have been duly authorized by all requisite
action of the appropriate Credit Party and have been duly executed and delivered
by or on behalf of such Credit Party; (ii) do not violate any provisions of (A)
applicable law, statute, rule, regulation, ordinance or tariff, (B) any order of
any Governmental Authority binding on any Credit Party or any of the Credit
Parties’ respective properties the effect of which would reasonably be expected
to have a Material Adverse Effect, or (C) the certificate of incorporation or
bylaws (or any other equivalent governing agreement or document) of each Credit
Party, or any agreement between any Credit Party and its shareholders, members,
partners or equity owners or among any such shareholders, members, partners or
equity owners; (iii) are not in conflict with, and do not result in a breach or
default of or constitute an Event of Default, or an event, fact, condition,
breach, Default or Event of Default under, any indenture, agreement or other
instrument to which any Credit Party is a party, or by which the properties or
assets of any Credit Party are bound, the effect of which would reasonably be
expected to have a Material Adverse Effect; (iv) except as set forth herein,
will not result in the creation or imposition of any Lien of any nature upon any
of the properties or assets of any Credit Party, and (v) do not require the
consent, approval or authorization of, or filing, registration or qualification
with, any Governmental Authority or Credit Party unless otherwise obtained.


2



--------------------------------------------------------------------------------




(d)    This Agreement and any assignment, instrument, document, or agreement
executed and delivered in connection herewith constitutes the legal, valid and
binding obligation of each respective Credit Party, enforceable against such
Credit Party in accordance with its respective terms.
(e)    Except for the Subject Event of Default, no Default or Event of Default
has occurred and is continuing or would exist under the Credit Agreement or any
of the Loan Documents, before and after giving effect to this Agreement.
3.    Conditions Precedent. The amendment set forth in Section 2 and the waiver
set forth in Section 4 shall be effective upon completion of the following
conditions precedent (with all documents to be in form and substance
satisfactory to Lender and Lender’s counsel):
(a)    Lender shall have received this Agreement duly executed by Borrowers;
(b)    Payment of (i) all fees, charges and expenses payable to Lender on or
prior to the date hereof, if any, (ii) an amendment fee which Borrower hereby
agrees Lender has fully earned as of the date hereof in an amount equal to
Twenty-Five Thousand and No/100 Dollars ($25,000.00) and (iii) for the avoidance
of doubt, a Facility Fee in an amount equal to $12,500 in connection with the
activation of the additional portion of the Additional Tranche pursuant to
Section 2.1(a)(ii) of the Credit Agreement effective as of the date hereof;
notwithstanding anything to the contrary provided herein or in the Credit
Agreement, any and all interest and fees accrued and paid to Lender on or prior
to the date hereof (including, without limitation, any interest at the Default
Rate, to the extent applicable), shall be deemed to have been fully earned and
non-refundable when paid; and
(c)    Borrowers shall have executed and/or delivered such additional documents,
instruments and agreements as requested by Lender.
4.    Limited Waiver of Subject Event of Default. Borrower has failed to comply
with Section 7.1 of the Credit Agreement with regards to the Minimum Aggregate
Revenue for the fiscal quarter ended September 30, 2017 (the “Subject Event of
Default”). Lender hereby waives compliance by the Borrower with the foregoing
Section of the Credit Agreement with respect to the Subject Event of Default
only. Lender’s waiver of non-compliance with the foregoing Section of the Credit
Agreement is limited to the specific instances of the Subject Event of Default
and shall not be deemed a waiver of or consent to any other failure to comply
with the foregoing Sections of the Credit Agreement or any other provision of
the Credit Agreement. Such waiver shall not prejudice or constitute a waiver of
any right or remedies which Lender may have or be entitled to with respect to
any other breach of the foregoing Section or any other provision of the Credit
Agreement. The waiver is for this particular instance and shall not be construed
as a waiver of any other presently existing or future Event of Default.
5.    Miscellaneous.
(a)    Reference to the Effect on the Credit Agreement. Upon the effectiveness
of this Agreement, each reference in (i) the Credit Agreement to “this
Agreement,” “hereunder,”


3



--------------------------------------------------------------------------------




“hereof,” “herein” or words of similar import or (ii) the other Loan Documents
to “the Credit Agreement” shall mean and be a reference to the Credit Agreement
as amended by this Agreement.
(b)    Ratification. Borrowers hereby restate, ratify and reaffirm each and
every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the date hereof.
(c)    Release. By execution of this Agreement, Borrowers acknowledge and
confirm that Borrowers do not have any actions, causes of action, damages,
claims, obligations, liabilities, costs, expenses and/or demands of any kind
whatsoever, at law or in equity, matured or unmatured, vested or contingent
arising out of or relating to this Agreement, the Credit Agreement or the other
Loan Documents against any Released Party (as defined below), whether asserted
or unasserted. Notwithstanding any other provision of any Loan Document, to the
extent that such actions, causes of action, damages, claims, obligations,
liabilities, costs, expenses and/or demands may exist, Borrowers voluntarily,
knowingly, unconditionally and irrevocably, with specific and express intent,
for and on behalf of itself, its managers, members, directors, officers,
employees, stockholders, Affiliates, agents, representatives, accountants,
attorneys, successors and assigns and their respective Affiliates (collectively,
the “Releasing Parties”), hereby fully and completely release and forever
discharge Lender, its Affiliates and its and their respective managers, members,
officers, employee, Affiliates, agents, representatives, successors, assigns,
accountants and attorneys (collectively, the “Indemnified Persons”) and any
other Person or insurer which may be responsible or liable for the acts or
omissions of any of the Indemnified Persons, or who may be liable for the injury
or damage resulting therefrom (collectively, with the Indemnified Persons, the
“Released Parties”), of and from any and all actions, causes of action, damages,
claims, obligations, liabilities, costs, expenses and demands of any kind
whatsoever, at law or in equity, matured or unmatured, vested or contingent,
that any of the Releasing Parties has against any of the Released Parties,
arising out of or relating to this Agreement, the Credit Agreement and the other
Loan Documents which Releasing Parties ever had or now have against any Released
Party, including, without limitation, any presently existing claim or defense
whether or not presently suspected, contemplated or anticipated.
(d)    Security Interest. Borrowers hereby confirm and agree that all security
interests and liens granted to Lender continue in full force and effect and
shall continue to secure the Obligations. All Collateral remains free and clear
of any liens other than liens in favor of Lender and Permitted Liens. Nothing
herein contained is intended to in any way impair or limit the validity,
priority and extent of Lender’s existing security interest in and liens upon the
Collateral.
(e)    Costs and Expenses. Borrowers agree to pay on demand all usual and
customary costs and expenses of Lender and/or its Affiliates in connection with
the preparation, execution, delivery and enforcement of this Agreement and all
other agreements and instruments executed in connection herewith, including,
including without limitation reasonable attorneys’ fees and expenses of Lender’s
counsel.
(f)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF


4



--------------------------------------------------------------------------------




THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS CHOICE OF LAW PROVISIONS.
(g)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
and such counterparts together shall constitute one and the same respective
agreement. Signatures sent by facsimile or electronic mail shall be deemed
originals for all purposes and shall bind the parties hereto.
(h)    Loan Document. This Agreement and any assignment, instrument, document,
or agreement executed and delivered in connection with or pursuant to this
Agreement shall be deemed to be a “Loan Document” under and as defined in the
Credit Agreement for all purposes.
[Signature Pages Follow]




5



--------------------------------------------------------------------------------


    


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first hereinabove written.


BORROWERS:
HOOPER HOLMES, INC., a New York corporation
HOOPER WELLNESS, LLC, a Kansas limited liability company
ACCOUNTABLE HEALTH SOLUTIONS, LLC, a Kansas limited liability company
HOOPER INFORMATION SERVICES, INC., a New Jersey corporation
HOOPER KIT SERVICES, LLC, a Kansas limited liability company




By:   /s/ Steven Balthazor
Name: Steven Balthazor
Title: Chief Financial Officer


As Chief Financial Officer of each of the above entities and, in such capacity,
intending by this signature to legally bind each of the above entities


 
HOOPER DISTRIBUTION SERVICES, LLC, a New Jersey limited liability company




By:   /s/ Steven Balthazor
Name: Steven Balthazor
Title: Manager





Signature Page to Waiver and Fourth Amendment to Credit and Security Agreement

--------------------------------------------------------------------------------


    






BORROWERS:    PROVANT HEALTH SOLUTIONS, LLC, a
    Rhode Island limited liability company
By:        /s/ Steven Balthazor            
Name: Steven Balthazor
Title: Secretary








Signature Page to Waiver and Fourth Amendment to Credit and Security Agreement

--------------------------------------------------------------------------------


    


LENDER:
SCM SPECIALTY FINANCE OPPORTUNITIES FUND, L.P., a Delaware limited partnership



By:    /s/ Melinda Franek    
Name: Melinda Franek    
Title:Authorized signatory    





Signature Page to Waiver and Fourth Amendment to Credit and Security Agreement